                     UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

    IN RE JPMORGAN PRECIOUS                     Master Docket No. 18-cv-10356 (GHW)
    METALS SPOOFING
    LITIGATION                                  CLASS ACTION


    THIS DOCUMENT RELATES TO:
    All Actions


                      MOTION OF THE UNITED STATES
                   FOR A FOURTH EXTENSION OF THE STAY

       The United States, through its undersigned counsel, submits this Motion for a

Fourth Extension of the Stay of this consolidated civil action that is set to expire on

May 30, 2021. The United States respectfully requests that the Court extend the

current stay through December 15, 2021, which will extend the stay past the expected

conclusion of a related criminal prosecution pending in United States v. Smith, et al.,

Case No. 19 CR 669 (N.D. Ill.). The criminal case in Smith arises from substantially

the same conduct, events, and time period as the allegations in this consolidated civil

action. The government respectfully suggests that extending the stay would benefit

this Court and all parties by minimizing redundant litigation, narrowing the scope of

discovery and issues to be adjudicated in this case, and relieving potential defendants

of the choice of having to potentially invoke their rights against self-incrimination. 1




1Additional detail regarding the Smith case, as well as further discussion of why a stay in
this matter through the resolution of Smith is appropriate, is contained in the Motion of the
United States for a Third Extension of the Stay (Dkt. No. 60), which is incorporated by
reference herein.
      Previously, on June 25, 2020, the Court extended the stay in this case through

May 30, 2021 in light of the trial in Smith that was scheduled to begin in April 2021.

After the Court extended the stay in this matter, the trial date in Smith was

postponed until October 18, 2021 due to disruptions arising from the COVID-19

pandemic. The parties in Smith remain focused on moving forward with trial in

October 2021. An extension of the stay in this consolidated civil action through

December 15, 2021, therefore, is a reasonable period for a continuation of the stay

because it is not open-ended and tied to the trial date in Smith.

      Prior to filing this motion, the government conferred with counsel for

defendant JPMorgan Chase & Co.; counsel for the individual defendants John

Edmonds and Michael Nowak; and interim lead class counsel on behalf of all

plaintiffs, and all stated that they do not oppose the government’s request to extend

the stay through December 15, 2021. The government also contacted counsel for

individual defendant Robert Gottlieb, but as of the filing of this motion had not

received a response from counsel regarding Mr. Gottlieb’s position on the

government’s request to extend the stay.




                                           -2-
                                CONCLUSION

      For these reasons, the Motion of the United States for a Fourth Extension of

the Stay seeking to stay this consolidated civil action through December 15, 2021

should be granted.

      Dated: May 15, 2021

                                             Respectfully submitted,

                                             DANIEL S. KAHN
                                             Acting Chief,
                                             Criminal Division, Fraud Section

                                       By:     /s/ Matthew F. Sullivan
                                             Avi Perry, Assistant Chief
                                             Matthew F. Sullivan, Trial Attorney
                                             U.S. Department of Justice
                                             1400 New York Ave., NW
                                             Washington, DC 20530
                                             (203) 821-3797 (Perry)
                                             (202) 353-6200 (Sullivan)
                                             Avi.Perry@usdoj.gov
                                             Matthew.Sullivan2@usdoj.gov




                                       -3-
                            CERTIFICATE OF SERVICE

       I, Mathew F. Sullivan, hereby certify that on May 15, 2021, I electronically

filed the foregoing Motion of the United States for a Fourth Extension of the Stay

with using the CM/ECF electronic filing system, which will automatically send a

Notice of Electronic Filing to all parties.


                                               /s/ Matthew F. Sullivan
                                              Matthew F. Sullivan
                                              Trial Attorney
                                              Criminal Division, Fraud Section
                                              U.S. Department of Justice
